Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Applicant amends independent claims 1, 7, and 12, submits applied prior art Chang (US 20110187676 A1) fails to render the amended claims obvious. The amendments and arguments have been fully considered and found to be persuasive. 
Regarding claim language “wherein the second layer is disposed on the first layer” in claims 1, 7 and 12, Examiner finds Application Specification Fig. 2 shows OCA layer 120 being positioned between claimed first layer (110 TxPET) and claimed second layer 130 (RxPET), instead of having the second layer disposed on the first layer. However, Application Specification discloses OCA layer 120 being an adhesive layer. As such, Examiner considers one of ordinary skilled in the art would agree the purpose of layer 120 serves to support, instead of contradicting, the quoted claim  language. 

Allowable Subject Matter
Claims 1-4 and 6-17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to a touch sensor panel including a plurality of drive electrodes formed in a first layer; and a plurality of receiving electrodes which are arranged to cross the plurality of drive electrodes and are formed in a second layer. In the plurality of drive electrodes, a column of drive electrodes is formed by connecting a plurality of lozenge-shaped unit electrodes in a column direction, and the drive electrodes of each column are disposed at a regular interval in a row direction. The plurality of receiving electrodes are composed of a line 
For independent claims 1, 7 and 12, the closest prior art found, Chang; Hao et al, (US 20110187676 A1), teaches a capacitive touch panel with lozenge-shaped and rectangle-shaped driving electrodes and sensing electrodes. 
However, Chang fails to render obvious or fairly suggest the arrangement relationships between the driving electrodes and the sensing electrodes of claims 1, 7 or claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WING H CHOW/            Examiner, Art Unit 2621